DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 132-145 are pending. Claims 1-131 have been canceled.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The specification of the instant application needs to be amended to recite under the heading (b) CROSS-REFERENCE TO RELATED APPLICATIONS that the present application is a CON of U.S. Patent Application Ser. No.15/564,711 now U.S. Patent No. 10,673,065, wherein the U.S. Patent Application Ser. No.15/564,711 is a National Stage of PCT/US2016/026496 filed on April 07, 2016 which claims priority to U.S. Provisional Application No.62/144,021 filed on April 07, 2015.


Claim Objections
Claims 133-138 and 140-145 are objected to because of the following informalities:  
The limitation “carbon, a carbon-based material or combinations thereof” in claims 133, 135, 137, 140, 142, 144 should be corrected to read “a material selected from the group consisting of carbon, a carbon-based material or combinations thereof”.
The limitation “less than .9” in claims 135, 137, 142, and 144 should be corrected to read “less than 0.9”.
Claims 134, 136, 138, 141, 143, and 145 are objected to as being dependent on objected claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 134, 136, 138, 141, 143, and 145 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 
In the present instance, claims 134, 136, 138, 141, 143, and 145 recite the broad recitation “carbohydrates”, and the claims also recite “glucose, sucrose, cellulose” which are narrower statements of the range/limitation (see par.0034 of Gatfield et al. (US 2005/0234132)).The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 132 and 139 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,673,065. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the U.S. Patent No. 10,673,065 claim the same energy storage composition and the same battery.
xTy(PO4)z, wherein: 
A is selected from a group consisting of Na, Mg, and Ca;
T is selected from a group consisting of Fe, Co, Ni, Al, and Sn;
x is selected from the number 0.872 and 1.702;
y is a number greater than or equal to 1 and less than or equal to 3.5; and
z is a number greater than 1 and less than or equal to 3 (claim 1).
The U.S. Patent No. 10,673,065 also claims an energy storage composition comprising the formula AxTy(PO4)z, wherein A is Na, T is Fe, x is selected from the number 0.872 and 1.702, y=3, and z=3 (claim 2).
These compositions are equivalent to the energy storage composition in claim 132 of the instant application.
The U.S. Patent No. 10,673,065 claims a battery comprising:
(i) a cathode comprising a cathode composite layer on a surface of a cathode current collector having a cathode active material;
(ii) an anode including an anode active material;
(iii) a separator disposed between said cathode and said anode; and
(iv) an electrolyte including ions, wherein said cathode active material is an energy storage composition comprising AxTy(PO4)z, wherein A is Na, T is Fe, x is selected from the number 0.872 and 1.702, y=3, and z=3 (claim 3).
This battery is equivalent to the battery in claim 139 of the instant application.

Claims 133-138 and 140-145 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,673,065 in view of Hu et al. (“Graphene-modified LiFePO4 cathode for lithium ion battery beyond theoretical capacity”).
The U.S. Patent No. 10,673,065 claims an energy storage composition comprising the formula AxTy(PO4)z, wherein: 
A is selected from a group consisting of Na, Mg, and Ca;
T is selected from a group consisting of Fe, Co, Ni, Al, and Sn;
x is selected from the number 0.872 and 1.702;
y is a number greater than or equal to 1 and less than or equal to 3.5; and
z is a number greater than 1 and less than or equal to 3 (claim 1).
The U.S. Patent No. 10,673,065 further claims an energy storage composition comprising the formula AxTy(PO4)z, wherein A is Na, T is Fe, x is selected from the number 0.872 and 1.702, y=3, and z=3 (claim 2).
The U.S. Patent No. 10,673,065 claims that the energy storage composition included in a battery (claim 3), but fails to claim a coating comprising carbon, a carbon-based material, or a combination thereof.
Hu et al. teach that LiFePO4 may be coated with graphene sheets and the coating may also be applied to other cathode materials (abstract, left column on page 6). The coating increases the capacity of the batteries (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to coat with graphene sheets the AxTy(PO4)z of the U.S. Patent No. 10,673,065, in order to increase the capacity of the battery.

The energy storage composition in claims 1-3 of the U.S. Patent No. 10,673,065 in view of Hu et al. is equivalent to the energy storage composition in claims 133-138 of the instant application.
The U.S. Patent No. 10,673,065 claims a battery comprising:
(i) a cathode comprising a cathode composite layer on a surface of a cathode current collector having a cathode active material;
(ii) an anode including an anode active material;
(iii) a separator disposed between said cathode and said anode; and
(iv) an electrolyte including ions, wherein said cathode active material is an energy storage composition comprising AxTy(PO4)z, wherein: A is Na, T is Fe, x is selected from the number 0.872 and 1.702, y=3, and z=3 (claim 3).
The U.S. Patent No. 10,673,065 claims that the energy storage composition included in a battery (claim 3), but fails to claim a coating comprising carbon, a carbon-based material, or a combination thereof.
Hu et al. teach that LiFePO4 may be coated with graphene sheets and the coating may also be applied to other cathode materials (abstract, left column on page 6). The coating increases the capacity of the batteries (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to coat with graphene sheets the AxTy(PO4)z of the U.S. Patent No. 10,673,065, in order to increase the capacity of the battery.
The graphene sheets are carbon-based materials.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 132 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legrouri et al. (“Preparation and Thermal Properties of a Series of Mixed Calcium-Cobalt Phosphates”).
With regard to claim 132, Legrouri et al. teach Ca3-xCox(PO4)2, wherein x may be 1.20 (see Table 2 on page 1046).
A compound of formula Ca1.8Co1.2 (PO4)2 is equivalent to a compound of formula AxTy(PO4)z, wherein A is Ca, x=1.8, T is Co, y=1.2, and z=2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 132 and 139 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (“Phosphate-Stabilized Lithium Intercalation Compounds”).
With regard to claim 132, Richardson teaches NaFe3(PO4)3 (abstract), which is a composition of formula AxTy(PO4)z, wherein A is Na, T is Fe, x=1, y=3, and z=3.
This compound does not meet the limitations for x to be less than 1.
However, a compound wherein x is slightly less than 1 is obvious over a compound wherein x=1.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties." (MPEP 2144.05 I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain a compound of formula wherein AxTy(PO4)z, wherein A is Na, T is Fe, x is slightly less than 1, y=3, and z=3.
With regard to claim 139, Richardson teaches a cell comprising a cathode comprising NaFe3(PO4)3, an anode, a separator between the anode and the cathode; and an electrolyte (“Experimental” on page 3 and Figure captions on page 9)
NaFe3(PO4)3 is a composition of formula AxTy(PO4)z, wherein A is Na, T is Fe, x=1, y=3, and z=3.
This compound does not meet the limitations for x to be less than 1.

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain a compound of formula wherein AxTy(PO4)z, wherein A is Na, T is Fe, x is slightly less than 1, y=3, and z=3.


Claims 132 and 139 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2010/0323231).
With regard to claim 132, Sakai et al. teach a compound of formula (I): AaMbPO4, wherein a is from 0.5 to 1.5, b is from 0.5 to 1.5, A is Na, and M is Fe (par.0014-0017).
Sakai et al. do not specifically teach the claimed compound of formula AxTy(PO4)z in claim 132.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain the compound of formula AxTy(PO4)z in claim 132, because Sakai et al. teach the compound of formula (I): AaMbPO4, wherein A is Na, M is Fe, z=1, and the ranges for a and b overlap the claimed ranges for x and y.
With regard to claim 139, Sakai et al. teach a compound of formula (I): AaMbPO4, wherein a is from 0.5 to 1.5, b is from 0.5 to 1.5, A is Na, and M is Fe (par.0014-0017).
Sakai et al. do not specifically teach the claimed compound of formula AxTy(PO4)z.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain the compound of formula AxTy(PO4)z in aMbPO4, wherein A is Na, and M is Fe, and the ranges for a and b overlap the claimed ranges for x and y.
Sakai et al. further teach that the phosphate is used as positive electrode active material in a positive electrode (par.0078).
Sakai et al. further teach a battery comprising:
- a negative electrode having a current collector and a negative electrode mixture applied thereon;
-a positive electrode comprising a current collector and a positive electrode mixture comprising AaMbPO4; 
- a separator between the negative and the positive electrode; and
-an electrolyte solution containing an electrolyte and an organic solvent (par.0081-0082).

Claims 133-136 and 140-143 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2010/0323231) as applied to claims 132 and 139 above, and further in view of Hu et al. (“Graphene-modified LiFePO4 cathode for lithium ion battery beyond theoretical capacity”).
With regard to claims 133, 134, 140 and 141, Sakai et al. teach the composition of claim 132 and the battery of claim 139 (see paragraph 14 above), but fail to teach that the phosphate of formula AaMbPO4 is coated with carbon-based material.
Hu et al. teach that LiFePO4 may be coated with graphene sheets and the coating may also be applied to other cathode materials (abstract, left column on page 6). The coating increases the capacity of the batteries (abstract).
aMbPO4 of Sakai et al., in order to increase the capacity of the battery.
The graphene sheets are carbon-based materials.
Therefore, the coating with graphene sheets meets the limitations of claims 133, 134, 140 and 141 of the instant application.
With regard to claims 135, 136,142, and 143, Sakai et al. teach a compound of formula (I): AaMbPO4, wherein a is from 0.5 to 1.5, b is from 0.5 to 1.5, A is Na, and M is Fe (par.0014-0017).
Sakai et al. do not specifically teach the claimed compound of formula AxTy(PO4)z in claims 135 and 142.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain the compound of formula AxTy(PO4)z in claima 135 and 142, because Sakai et al. teach the compound of formula (I): AaMbPO4, wherein A is Na, M is Fe, z=1, and the ranges for a and b overlap the claimed ranges for x and y.
The coating with graphene sheets meets the claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Doe et al. (US 2012/0219859) teach MgFe2(PO4)2 and MgNi2(PO4)2(par.0152).
3xM12y(PO4)3, wherein x is greater than 0 and less than or equal to 1.2, and y is less than or equal to 1.2 and less then or equal to 1.8 (abstract). A may be Na or Mg and M1 may be Fe, Co, Ni, Al, or Sn (par.0030).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANCA EOFF/           Primary Examiner, Art Unit 1722